DETAILED ACTION

This Office Action is a response to an application filed on 01/05/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/05/2022, 04/14/2022, and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,252,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the current application are obvious variation of claim 1 of U.S. Patent No. 11,252,410. That is, claims 1, 8, and 15 of the instant application are related to a method, apparatus, and computer readable medium for video processing that is similar to a decoding method of the claim 1 of the Patented No. 11,252,410.

Claim 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/463,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the current application are obvious variation of claim 1 of Application No. 17/463,826. That is, claims 1, 8, and 15 of the instant application are related to a method, apparatus, and computer readable medium for video processing that is similar to a encoding method of the claim 1 of the Application No. 17/463,826.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 13 of U.S. Patent No. 11,252,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 13 of the current application are obvious variation of claims 1, 6, and 13 of U.S. Patent No. 11,252,410. That is, claims 1, 7, and 13 of the instant application are related to an encoding method that is similar to a decoding method of the claims 1, 6, and 13 of the patented application No. 11,252,410.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai (JP 2019-101179, the US filing of this application, US 2022/0232255 A1 is used as translation).

Regarding claim 1, Ikai discloses: A method for video processing, comprising: 
receiving a first high level syntax (HLS) element indicating whether an explicit multiple transform selection (MTS) is enabled or disabled for a first block that is an intra coded block (see Akai, paragraph 177, sps_explicit_mts_intra_enabled_flag), wherein transform type information indicating a transform type is signaled in the explicit MTS (see Akai, paragraph 172, In a case of explicit MTS, mts_idx is decoded from coded data and paragraph 174); 
receiving a second HLS element indicating whether the explicit MTS is enabled or disabled for a second block that is an inter coded block (see Akai, paragraph 177, sps_explicit_mts_inter_enabled_flag); and 
enabling an implicit MTS for the first block based on the first HLS element indicating the explicit MTS is disabled for the first block (see Akai, paragraph 178-181) and irrespective of whether the second HLS element indicates the explicit MTS is enabled or disabled for the second block (see Akai, paragraph 177, A flag explicitMtsEnabled indicating whether explicit MTS is enabled may be set separately for the intra mode and the inter mode), wherein the transform type information is not signaled in the implicit MTS (see Akai, paragraph 172, In a case of implicit MTS, mts_idx is derived according to the intra prediction mode and the block size).
Regarding claim 2, Ikai discloses: The method of claim 1, further comprising: 
applying the implicit MTS to the intra coded block, wherein a transform type for processing the intra coded block is determined according to a size of the intra coded block (see Akai, paragraph 172 and 178-181).
Regarding claim 3, Ikai discloses: The method of claim 1, wherein the first or second HLS element is one of: 
a video parameter set (VPS) syntax element (see Akai, paragraph 55-56), 
a sequence parameter set (SPS) syntax element (see Akai, paragraph 55), 
a picture parameter set (PPS) syntax element (see Akai, paragraph 55), 
a slice header syntax element (see Akai, paragraph 62), 
a tile header syntax element, or 
a tile group header syntax element.
Regarding claim 4, Ikai discloses: The method of claim 1, wherein the intra coded block is not coded with an intra sub-partitioning (ISP) mode (see Akai, paragraph 112).
Regarding claim 5, Ikai discloses: The method of claim 1, further comprising: 
receiving a third HLS element indicating an MTS is enabled for each of the inter and intra coded blocks (see Akai, paragraph 172).
Regarding claim 6, Ikai discloses: The method of claim 1, wherein the transform type information includes an MTS index, the MTS index signaling the transform type for the explicit MTS (see Akai, paragraph 172).
Regarding claims 8-13, claims 8-13 are drawn to an apparatus having limitations similar to the method claimed in claims 1-6 treated in the above rejections. Therefore, apparatus claims 8-13 correspond to method claims 1-6 and are rejected for the same reasons of anticipation as used above.

Regarding claims 15-20, claims 15-19 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1-6 treated in the above rejections.  Therefore, computer readable storage medium claims 15-19 correspond to method claims 1-6 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai (JP 2019-101179, the US filing of this application, US 2022/0232255 A1 is used as translation) in view of Zhao (US 2017/0094313 A1).

Regarding claim 7, Ikai discloses: The method of claim 1, but does not disclose: wherein the enabling comprises: 
determining whether to enable the implicit MTS for the intra coded block based on whether a non-separable secondary transform (NSST) and a matrix-based intra prediction (MIP) are applied to the intra coded block.
However, Zhao from the same or similar endeavor discloses: wherein the enabling comprises: 
determining whether to enable the implicit MTS for the intra coded block based on whether a non-separable secondary transform (NSST) and a matrix-based intra prediction (MIP) are applied to the intra coded block (see Zhao, paragraph 45, 66, and 171, non-separable secondary transform using a first intra prediction mode; a second transform (e.g., non-separable secondary transform); a secondary transform is enabled, the particular mode may always be disabled; for example, based on the secondary transform being enabled, transform skip mode is disabled; para [0045], [0136], [0171]); and enabling an implicit MTS for the intra coded block when the first HLS element indicates the explicit MTS is disabled for the intra coded block (a secondary transform is enabled, the particular mode may always be disabled; for example, based on the secondary transform being enabled, transform skip mode is disabled; syntax structures used to code the samples of the coding block).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “determining whether to enable the implicit MTS for the intra coded block based on whether a non-separable secondary transform (NSST) and a matrix-based intra prediction (MIP) are applied to the intra coded block” as taught by Zhao in the video coding method and apparatus taught by Van to reduce an amount of data used to represent the residual blocks such that an amount of data transmitted from the video encoder to the video decoder is reduced (see Zhao, paragraph 42).

Regarding claim 14, claim 14 is drawn to an apparatus having limitations similar to the method claimed in claims 7 treated in the above rejections. Therefore, apparatus claim 14 corresponds to method claims 7 and is rejected for the same reasons of anticipation as used above.

Regarding claim 20, claim 20 are drawn to a computer readable storage medium having limitations similar to the method claimed in claim 7 treated in the above rejections.  Therefore, computer readable storage medium claim 20 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483